Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 21-35, respectively, of copending Application No. 15/803,927 (reference application).   
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially the same limitations, only differing in statutory embodiment.  Specifically, claims 1-16 of the instant application is directed to a method while claims 17 and 21-35 of the reference application is directed to a computer usable medium product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant is advised that should claim 13 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 have the limitation “changing a weight of one or…” followed by four further limitations (i)-(v).  It is unclear if all the weights (i)-(iv) are being changed or any one of four weights are being changed.  To expedite prosecution, Examiner interprets the claim limitations to mean only one of the weights (i)-(iv) are required to be changes, effectively a language akin to ‘changing a weight of one or more of: …’.
Claims 6 and 7 recites the limitation "the mode of complexity".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assumes Applicant intended to reference ‘the mode of communication’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2017/0006161 to Riahi et al. (hereinafter Riahi).
Per claim 1, Riahi discloses a method (see figures) comprising: 
computing, at an application (fig. 1, item 42 and fig. 14, item 1175; ¶180…functionality associated with Intelligent Automated Agent (hereinafter automated agent) may be integrated/customized with existing applications of contact center for an enterprise and functionality executed from those applications) executing using a processor and a memory (¶87...servers include one or more processors executing computer program instructions stored in memory), from an input (fig. 1, item 10a-10c and ¶70…customer initiate inbound calls to contact center requesting services; fig. 6…customer call associated with questions or request for help/assistance on problems, asking for answers/solutions), a problem context (fig. 6, item 1820 and ¶116…analysis of customer input problem/request using pre-defined algorithm for words, phrases, and grammar to detect what is being asked, thus establishing problem context; fig. 14, item 1180 and ¶181-192…AI module analyzes in the customer input establishing problem context, where ”artificial intelligence module 1180 may be configured to learn a certain response in the context of the contact center by finding patterns in a stream of input to find a solution for a customer…Classification is used to determine what category something belongs in…A form of classification is text classification…where text…is categorized or classified into categories based on the content of the text”),  the problem context comprising a set of problem factors (¶116…identification of question  words or phrases, subject works, verbs, direct objects, etc. can all construed as part of set of problem factors; ¶184-186…classification of content of customer input/request into categories can be construed to be a part of set of problem factors, for instance, categorization into an “Auto Loans” category for a banking institution contextualizes the customer problem and can assist in routing to the appropriate resource ), the input comprising a problem (¶65…customer call/input to contact center is a problem/concern/request customer has) to be solved (¶111…solve the problem raised by customer; ¶190…solution/answer/response provided back to the customer problem/request) using a cognitive system (fig. 1, item 42; fig. 2; fig. 14….automated agent is a cognitive system within the larger system of fig. 1…agent having content analyzer, AI engine, avatar, etc.);
computing, at the application, from the input, a user context (fig. 2, item 110 and fig. 3…automated agent establishes a customer context specific to the customer who calls), the user context comprising a set of user factors (¶99…various customer preferences can be construed to be part of set of user factors that establish user context; fig. 3, item 230 and ¶100+…emotion/mood of customer can be part of set of user factors that establish user context); 
determining a type of media (¶89,99…automated agent creates maintains a rich profile of each of the customers of the contact center, including determining customer’s preferred media channels, e.g., text, speech, web, chat, email, social media, etc., the preferred media channels construed to be types of media; fig. 2, item 130 and fig. 8 and ¶131…customer directory module determines preferred language, soft skills of live agent, and media channels of customer, any of which can be construed to be types of media; fig. 8, item 450 and ¶136…determines preferred media channels for customer) corresponding to a complexity of a cognitive solution received from the cognitive system (¶121…customer’s problem and corresponding solution has a determined degree of complexity that dictates how system handles it, where causing a “live agent handling of customer problem/request when it is determined that ”the nature of the customer’s problem does not seems amenable to an automated agent response”; ¶176…”Depending on factors such as nature (e.g., severity, complexity, priority, business value, etc.) of the work task…the workload distribution module 1155 may assign the work task to a separate resource, such as a live agent, or back office staff member”; ¶107…determine specific live agents with soft skills able to handle a more complex customer problem, e.g., customer is angry which can be construed to add complexity to the problem/request thus routing to live agent with specific soft skill set rather than using text or an automated agent), wherein the cognitive solution is responsive to the problem (¶111…solve the problem raised by customer; ¶190…solution/answer/response provided back to the customer problem/request); 
determining, using a problem factor from the set of problem factors (response/answer from agent based on established problem context/factors as previously stated), using a user factor in the set of user factors (response/answer from agent based on established user context/factors as previously stated), and the complexity (complexity of the problem/answer used to determine how to provide answer to customer), a mode of communication (¶107…modes of communication can be automated agent mode of communication or a live agent mode of communication to give the processed solution/response to customer’s question/request; ¶108…mode of communication can be the way an automated agent gives the processed solution/response to customer’s question/request, such as an abbreviated script, sped-up dialog mode of communication or a non-abbreviated script, normal speed mode of communication; fig. 7, item 320 and ¶123-124…a suggested response handling module 320 checks suggested response or response handling options against the customer profile 150, a content analysis module 330 for analyzing content of customers interactions, and social community module, etc., and then can determine whether the request should be handled by automated agent of the best qualified live agent);
adjusting a communication apparatus (fig. 1, item 20 and fig. 19, item 20…routing server) to cause a data communication to occur (¶78,200-203…routes the customer request to appropriate agent), wherein the data communication delivers the cognitive solution in the type of media using the mode of communication (figs. 1 and 19…solution/answer routed to the appropriate agent to provide the solution/answer, where type of media, e.g., preferred media channels, will be applied).
Per claim 5, Riahi discloses claim 1, further disclosing the mode of communication is different from a second mode of communication of the input (¶107…handling of customer problem/answer by automated agent is different than live agent; ¶108… abbreviated script, sped-up dialog mode of communication is different than non-abbreviated script, normal speed mode of communication; ¶123-124… live agents have different soft skill sets which can also be construed as having different modes of communication).
Per claim 6, Riahi discloses claim 1, further disclosing the mode of communication is determined further responsive to a preference, wherein the preference is a user preference (¶90…“the automated agent may run in one of several modes, such as self service (for example, handling an entire customer interaction without using a live agent) or assisted service (for example, delegating certain tasks to a live agent, depending on factors such as the nature of the problem, customer preference, customer service level agreement, etc.)”).
Per claim 7, Riahi discloses claim 1, further disclosing the mode of communication is determined further responsive to a preference, wherein the preference is a group preference of a user group that includes a sender of the input (fig. 7, item 340 and ¶130…social community module may organize customers, including the customer requesting help into social communities, e.g., groups, the groups having similar profiles/preferences, affecting how customer problem/question is answered/solved; fig. 14, item 1150 and ¶175…social media module 1150 can obtain customer profile information as well as interact with the customer from social/group networking site, thus obtain preference information that way and affecting how customer problem/question is answered/solved)
Per claim 8, Riahi discloses claim 1, further disclosing a user factor in the set of user factors of the user context is a location of a sender of the input (fig. 8, item 460 and ¶137…customer location module 460 used to determine the location of the customer, e.g., the sender of the request/question) relative to a system affected by the problem (¶137…the customer’s location can be used to determine “under what circumstances, to assist the customer with a particular problem (such as if the customer needs live help at their current location), etc.”, the circumstance can be customer problem with a service, e.g., software system, where the customer is currently).
Per claim 9, Riahi discloses claim 1, further disclosing a user factor in the set of user factors of the user context is a change in a location of a sender indicative of a mobility of the user (fig. 8, item 460 and ¶137…customer location module 460 used to determine if the customer is travelling).
Per claim 10, Riahi discloses claim 1, further disclosing a user factor in the set of user factors of the user context is a type of data communication network used to provide the input (¶71…inbound calls are associated with particular data communication networks depending on the type of device that is being used, e.g., PSTN, LAN, WAN, or wireless carrier networks).
Per claim 11, Riahi discloses claim 1, further disclosing a user factor in the set of user factors of the user context is a time delay between an occurrence of the problem and a time of sending the input (¶82, 84…waiting time or time on hold of customers are considered, e.g., the time between when the user calls, construed as an occurrence of the problem, and a time of sending the input, construed as when agent is able to handle the problem).
Per claim 12, Riahi discloses claim 1, further disclosing a user factor in the set of user factors of the user context is a level of detail in the input to describe the problem (figs 3 and 5, item 230…customer emotion and mood detection module determine various levels of detail of customer input including voice analysis, speech analysis and visual cue analysis; ¶101-108…analysis of various levels of details of customer input affects how customer problem is handled).
Per claim 13 and 15, Riahi discloses claim 1, further disclosing a problem factor in the set of problem factors of the problem context is a mode of communication that is used in the transmitting the input to the cognitive system (¶136…previous/existing interactions between customer and contact center is stored and can be used to determine a mode of communication to use in resolving the customer problem, for instance customer always uses a type of email or a type of smartphone so agent will accommodate for that; ¶12…customer personality from past interactions is stored, e.g., customer is frequently in a bad mood when interacting, and can be construed as mode of communication of customer; ¶176…in communicating the problem, customer may request a live agent, thus a specific mode of communication transmitted in inbound call).
Per claim 16, Riahi discloses claim 1, further disclosing a problem factor in the set of problem factors of the problem context is a type of data that is used in the input (¶136…previous/existing interactions between customer and contact center is stored such as the type of data, e.g., plain text, rich HTML, etc., and using that information to accommodate communication of the problem and solution to the customer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 USC 103 as being unpatentable over Riahi in view of US Pat. Pub. No. 2015/0310377 to Schlumberger et al. (hereinafter Schlumberger).	
Riahi discloses claim 1.  Riahi further disclosing being able to detect modes of communication, such as the type of data communication network (¶71) and/or data types (¶136) used for the interaction between a customer and call center.
Riahi does not expressly disclose, but Schlumberger does teach: a problem factor in the set of problem factors of the problem context is a bandwidth available in a mode of communication that is used in the transmitting the input to the cognitive system (Schlumberger: ¶47-48…detecting and monitoring the bandwidth available between the customer’s accessing device and customer support servers to better serve customer’s problems).
Riahi and Schlumberger are analogous art because they are from the same field of endeavor in online customer support using service agents, in answering questions and resolving problems of the customer, and being able to select from multiple modes of communications (Schlumberger: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have determine the bandwidth available between a customer’s device and the call center (Riahi: fig. 1) in Riahi.
The suggestion/motivation for doing so would have been to be able to automatically adjust quality of the video session or automatically downgrade to an audio-only or text-only session in order to improve the customer experience, e.g., the customer being able to understand the complete interaction with the service agent (Schlumberger: ¶48).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims (claim 1), including the particular notable limitations provided below:
Claim 2: instrumenting the cognitive solution with an evaluation code; receiving, after the data 
Claim 3: instrumenting the cognitive solution with an evaluation code; receiving, after the data communication has ended, an evaluation input from the evaluation code, wherein the evaluation input has a value corresponding to an ease of using the type of media of the cognitive solution over the data communication using the mode of communication; and changing a weight of one or more of: (i) a problem factor in the set of problem factors, (ii) a user factor in the set of user factors, (iii) a second mode of communication of the input, and (iv) the complexity; causing, responsive to the changing, selection of a second type of media corresponding to a second cognitive solution responsive to a second problem for transmitting using the mode of communication.
Claim 4: receiving, after the data communication has ended, an evaluation input from an end-user of the cognitive solution, wherein the evaluation input has a value corresponding to an ease of using the type of media of the cognitive solution over the data communication using the mode of communication; and changing a weight of one or more of: (i) a problem factor in the set of problem factors, (ii) a user factor in the set of user factors, (iii) a second mode of communication of the input, and (iv) the complexity; causing, responsive to the changing, selection of a second type of media corresponding to a second cognitive solution responsive to a second problem for transmitting using the mode of communication.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to determining the best mode of communication between a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125